--------------------------------------------------------------------------------

EXHIBIT 10.3
 EXECUTION COPY
 
SHARE CONTRIBUTION AGREEMENT
 
SHARE CONTRIBUTION AGREEMENT, dated April 2, 2012 (this “Agreement”) by and
among Image Entertainment, Inc., a Delaware corporation (the “Company”), and
those persons and entities listed on the signature pages and Exhibit A hereto
(each, a “Contributing Party,” and collectively, the “Contributing
Parties”).  Capitalized terms used but not defined herein shall have the meaning
given to such terms in the Merger Agreement (as defined below).


RECITALS


 
A.
Contemporaneously with execution and delivery of this Agreement, the Company is
entering into an Agreement and Plan of Merger (the “Merger Agreement”) with RLJ
Acquisition, Inc., a Nevada corporation (“RLJ”), pursuant to which each share of
the Company’s common stock (the “Common Stock”) issued and outstanding at the
Effective Time of the Merger, other than Dissenting Shares, will be converted
into the right to receive consideration in the form of Holdings Common Stock
(the “Merger”).



 
B.
It is a condition precedent to completion of the Merger that the Contributing
Parties enter into this Agreement, which will effect the contribution of up to
an aggregate 35,401,977 shares of Common Stock held by the Contributing Parties
(the “Subject Shares”).



AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:


1.             Contribution of Subject Shares.  Each Contributing Party will,
within ten (10) business days of the date of this Agreement, deliver to the
Company certificates representing the maximum number of Subject Shares set forth
opposite the Contributing Party’s name on Exhibit A hereto (with respect to each
Contributing Party, the “Contributed Shares”), along with duly executed stock
powers covering the Contributed Shares (and such other documents as may be
reasonably requested by the Company’s transfer agent) and hereby irrevocably
authorizes the Company and the Company's transfer agent to cancel, effective
immediately prior to the Image Effective Time, the Contributed Shares such that
the Contributed Shares will no longer be outstanding on the stock ledger of the
Company and such that the Contributing Party shall no longer have any interest
in the Contributed Shares whatsoever.  Notwithstanding the foregoing, if the
number of shares required to be contributed pursuant to Section 7.02(k) of the
Merger Agreement is reduced because of a reduction in Transaction Expenses, each
Contributing Party shall receive back from the Company that number of
Contributed Shares that such Contributing Party would be entitled to receive in
accordance with the formula set forth in that certain Share Cancellation
Analysis spreadsheet dated March 28, 2012 relative to the applicable reduction
in Transaction Expenses.
 
 
 

--------------------------------------------------------------------------------

 


2.             Representations by each Contributing Party.  Each Contributing
Party represents with respect to such person only:


(a)               The Contributing Party owns the Contributing Party’s
Contributed Shares, of record and beneficially, free and clear of all liens,
claims, charges, security interests, and encumbrances of any kind
whatsoever.  The Contributing Party has sole control over the Contributed Shares
or sole discretionary authority over any account in which they are held. Except
for this Agreement, no person has any option or right to purchase or otherwise
acquire the Contributed Shares, whether by contract of sale or otherwise, nor is
there a "short position" as to the Contributed Shares.


(b)               The Contributing Party has full right, power and authority to
execute, deliver and perform this Agreement and to carry out the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by, and constitutes a valid, binding obligation of, the Contributing
Party, enforceable against it in accordance with its terms (except as such
enforceability may be limited by laws affecting creditor's rights generally).


3.             Further Assurances.  Each party to this Agreement will use his or
its reasonable best efforts to take all action and to do all things necessary,
proper, or advisable in order to complete and make effective the transactions
contemplated by this Agreement (including the execution and delivery of such
other documents and agreements as may be necessary to effect the contribution
and cancellation of any Subject Shares).


4.             Amendment and Waiver.  This Agreement may not be amended except
by an instrument in writing signed by each of the parties hereto.


5.             Survival of Agreements, Representations and Warranties, etc.  All
representations and warranties contained herein shall survive the execution and
delivery of this Agreement.


6.             Successors and Assigns.  This Agreement shall bind and inure to
the benefit of and be enforceable by the Company and each Contributing Party,
and their respective successors and assigns.


7.             Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware applicable to contracts
executed in and to be performed in that State.  All actions and proceedings
arising out of or relating to this Agreement shall be heard and determined
exclusively in any Delaware Chancery Court.  The parties hereto hereby
(a) submit to the exclusive jurisdiction of the Delaware Chancery Court for the
purpose of any Action arising out of or relating to this Agreement brought by
any party hereto, and (b) irrevocably waive, and agree not to assert by way of
motion, defense, or otherwise, in any such Action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the Action is
brought in an inconvenient forum, that the venue of the Action is improper, or
that this Agreement may not be enforced in or by any of the above-named courts.
 
 
2

--------------------------------------------------------------------------------

 


8.             Waiver of Jury Trial.  Each of the parties hereto hereby waives
to the fullest extent permitted by applicable law any right it may have to a
trial by jury with respect to any litigation directly or indirectly arising out
of, under or in connection with this Agreement.


9.             Entire Agreement. This Agreement and the Merger Agreement
constitute the entire agreement among the parties with respect to the subject
matter hereof and supersede all prior agreements and undertakings, both written
and oral, among the parties, or any of them, with respect to the subject matter
hereof.


10.           Termination.  This Agreement will terminate and be of no effect
upon termination of the Merger Agreement pursuant to the terms of Section 8.01
thereof.


11.           Miscellaneous. The descriptive headings contained in this
Agreement are included for convenience of reference only and shall not affect in
any way the meaning or interpretation of this Agreement.  This Agreement may be
executed and delivered (including by facsimile or portable document format (pdf)
transmission) in one or more counterparts, and by the different parties hereto
in separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.
 
[Signature Page Follows.]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

  IMAGE ENTERTAINMENT, INC.            
By:  
/s/Theodore S. Green      
 Name:  Theodore S. Green
     
 Title:  Chairman and Chief Executive Officer
            JH PARTNERS EVERGREEN FUND, L.P.            
By:  
JH Evergreen Management, LLC      
 Its:  General Partner
           
By:  
/s/R. Todd Forrest      
 Name:  R. Todd Forrest
     
 Title:  Chief Financial Officer
            JH INVESTMENT PARTNERS III, L.P.            
By:  
JH Evergreen Management, LLC      
 Its:  General Partner
           
By:  
/s/R. Todd Forrest      
 Name:  R. Todd Forrest
     
 Title:  Chief Financial Officer
            JH INVESTMENT PARTNERS GP FUND III, LLC            
By:  
JH Evergreen Management, LLC      
Its:  Manager
           
By:  
/s/R. Todd Forrest      
 Name:  R. Todd Forrest
     
 Title:  Chief Financial Officer
         

 
Signature Page to Share Contribution Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
PRODUCERS SALES ORGANIZATION
           
By:  
 /s/John W. Hyde      
 Name:  John W. Hyde
     
 Title:  Secretary
           
JOHN W. HYDE
            /s/John W. Hyde      John W. Hyde  

 

 
DAVID B. BORIS
           
/s/David B. Boris
   
David B. Boris
           
R. MICHAEL POWELL
           
/s/R. Michael Powell
   
R. Michael Powell
           
JONATHAN MEYERS
           
/s/Jonathan Meyers
   
Jonathan Meyers
         
TAYLOR RETTIG
           
/s/Taylor Rettig
   
Taylor Rettig
           
THEODORE S. GREEN
           
/s/Theodore S. Green
   
Theodore S. Green
 

 
Signature Page to Share Contribution Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
JOHN P. AVAGLIANO
           
/s/John P. Avagliano
   
John P. Avagliano
           
MARSHALL A. HEINBERG
           
/s/Marshall A. Heinberg
   
Marshall A. Heinberg
           
MARY J. GEORGE
           
/s/Mary J. George
   
Mary J. George
           
BILL BROMILEY
           
/s/Bill Bromiley
   
Bill Bromiley
           
RAYMOND GAGNON
           
/s/Raymond Gagnon
   
Raymond Gagnon
 

 
Signature Page to Share Contribution Agreement
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Contributing Party
Maximum Contributed Shares
   
JH Partners Evergreen Fund, LP
16,586,874
JH Investment Partners III, LP
1,978,004
JH Investment Partners GP Fund III, LLC
907,247
Producers Sales Organization
841,466
John W. Hyde
4,172,038
David B. Boris
397,838
R. Michael Powell
178,922
Jonathan Meyers
30,461
Taylor Rettig
30,086
Theodore S. Green
5,770,900
John P. Avagliano
2,704,544
Marshall A. Heinberg
251,405
Mary J. George
251,405
Bill Bromiley
417,093
Raymond Gagnon
883,694
TOTAL
35,401,977
 

 
 

--------------------------------------------------------------------------------